Appellant’s testate was injured while a patient in a private hospital conducted for profit by the respondent. His injuries were caused by the negligence of a nurse employed by the respondent, who was requested by the decedent’s physician to prepare a solution to be injected into the body of the decedent as an anaesthetic. By mistake the nurse used a caustic solution instead, thereby causing serious injuries. The court below set aside a verdict against the respondent and in favor of the plaintiff, and dismissed the complaint on the merits. Plaintiff appeals. Judgment, in so far as appealed from, unanimously affirmed, with costs. Upon the undisputed facts it is clear that the act of the *1019nurse was part of the treatment of the patient and not an administrative or clerical act for which the defendant hospital can be held responsible. (Schloendorff v. New York Hospital, 211 N. Y. 125; Matter of Renouf v. N. Y. C. R. R. Co., 254 id. 349; Mieryjeski v. Bay Ridge Sanitarium, Inc., 237 App. Div. 851.) Present —• Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ. [172 Misc. 787.]